FILED
                                                                                 August 30, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 21-0676 (Morgan County CC-33-2016-F-6)

Steven W. Funt,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Steven W. Funt, a self-represented litigant, appeals the Circuit Court of Morgan
County’s July 23, 2021, order denying his motion for correction of sentence filed pursuant to Rule
35(a) of the West Virginia Rules of Criminal Procedure. Respondent State of West Virginia, by
counsel Patrick Morrisey and William E. Longwell, filed a response in support of the circuit court’s
order to which petitioner submitted a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

         On January 5, 2016, the grand jury indicted petitioner on two felony counts of breaking
and entering; one count of misdemeanor petit larceny; one count of misdemeanor entering without
breaking of automobile; one misdemeanor count of destruction of property; one count of felony
grand larceny; and two counts of misdemeanor possession of a controlled substance. Petitioner’s
criminal trial began on August 3, 2016, and the jury found him guilty of one count of the felony
offense breaking and entering and one count of petit larceny on August 4, 2016. Petitioner was
acquitted on the remaining charges. The State then filed a recidivist information, which petitioner’s
counsel moved to dismiss based upon the assertion that a life sentence would amount to cruel and
unusual punishment. Petitioner’s motion to dismiss was denied, and the recidivist action proceeded
to trial on October 6, 2016. At the conclusion of the recidivist trial, petitioner was found to be the
same person previously convicted of the felony offenses of unlawful assault/escape in Morgan
County Case No. 97-F-41; attempted possession of a controlled substance with intent to distribute
in Morgan County Case No. 03-F-44; and grand larceny in Morgan County Case No. 06-F-35.
Thereafter, petitioner’s counsel filed a renewed motion to dismiss the recidivist information, which
was denied by the circuit court. The court sentenced petitioner to life in prison with eligibility for

                                                  1
parole after fifteen years by order entered on November 15, 2016. Petitioner appealed his
conviction to this Court, and his conviction was affirmed by memorandum decision in State v.
Funt, No. 16-1169, 2017 WL 4772889 (W. Va. Oct. 23, 2017) (memorandum decision) (“Funt I”).

        Petitioner filed a petition for a writ of habeas corpus before the circuit court, asserting
ineffective assistance of counsel, violations of his Sixth Amendment rights, improper comments
by the trial judge, improper comments by the prosecutor, and disproportionality of his sentence.
In a lengthy, detailed order denying petitioner’s petition for a writ of habeas corpus, the circuit
court addressed each of these allegations and found them to be without merit. The circuit court
denied petitioner’s petition for a writ of habeas corpus by order entered on January 26, 2021.
Petitioner appealed that denial to this Court, and this Court affirmed that denial by memorandum
decision in Funt v. Ames, No. 21-0157, 2022 WL 1164979 (W. Va. Apr. 20, 2022) (memorandum
decision) (“Funt II”).

        While petitioner’s appeal of the denial of his habeas petition was pending before this Court,
petitioner, acting as a self-represented litigant, filed a Rule 35(a) motion to set aside his recidivist
sentence on June 7, 2021, more than four years after the imposition of his November 15, 2016,
sentence. In that motion, petitioner requested that he be resentenced upon his conviction for
breaking and entering to a term of imprisonment of one to ten years in a state correctional facility
without enhancement for having been previously convicted and sentenced for felony offenses.
According to the circuit court’s July 23, 2021, order denying petitioner’s Rule 35(a) motion,
petitioner essentially made two arguments: (1) the sentencing judge was confused about
petitioner’s breaking and entering offense because, during oral argument regarding West
Virginia’s recidivist jurisprudence, the court referred to “third strike” cases involving third offense
shoplifting, DUI, and fleeing with reckless disregard and (2) that the amendments to West
Virginia’s recidivist statute enacted after petitioner was sentenced were procedural, not
substantive, and should be retroactively applied in petitioner’s case. In addressing petitioner’s
arguments, the circuit court noted that it had carefully considered petitioner’s legal arguments, this
Court’s 2017 memorandum decision in petitioner’s direct appeal, and applicable caselaw.

       With regard to the sentencing judge’s alleged confusion regarding petitioner’s triggering
conviction, the circuit court found that the transcripts of counsels’ oral arguments show that the
sentencing judge fully engaged in the issue of the legality of imposing a life sentence where there
has been a third strike, even if that third strike was for a breaking and entering conviction. The
court and petitioner’s counsel properly discussed caselaw and its application to petitioner’s case.
In addressing the Rule 35(a) motion, the court concluded that there is no evidence whatsoever to
suggest that the sentencing judge was somehow confused by the issues at hand and quoted this
Court’s 2017 memorandum decision addressing this issue. The circuit court stated that it could not
“overrule” this Court’s memorandum decision in Funt I.

        In addressing petitioner’s second argument, regarding the retroactive application of a
change in statutory law, the circuit court set forth the recidivist statute before and after the 2020
amendment, noting that petitioner correctly argued that under the 2020 version the offense of
breaking and entering was not included in the list of qualifying offenses. It went on to find that it
was a fair inference that “the omission of breaking and entering from the list of qualifying offenses
indicates that breaking and entering is not a qualifying offense.[] But merely establishing that

                                                   2
breaking and entering is no longer a qualifying offense does not resolve whether the 2020 revisions
to the recidivist statute are retroactive.” The court further determined that

       [t]he amended recidivist statute simply reflects the Legislature’s judgment as to
       which crimes are qualifying offenses. That such judgment may change from time
       to time militates in favor of looking to the Legislature to state whether such change
       is intended to have retroactive application. The Legislature is presumed to know
       the law, and the law of West Virginia requires an express statement of retroactivity.
       Here, given the Legislature’s silence on the issue of retroactivity, the argument for
       finality is even stronger than Edwards v. Vannoy[, 141 S.Ct. 1547, 1554-55 (2021).]

The circuit court, therefore, denied petitioner’s Rule 35(a) motion, and petitioner appeals from that
order.

              In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.

Syl. Pt. 1, State v. Head, 198 W. Va. 298, 480 S.E.2d 507 (1996).

        On appeal, petitioner sets forth two assignments of error, though the same analysis is
generally applicable to both: 1) the circuit court incorrectly applied the law and 2) the circuit court
should have retroactively applied the 2020 amendments to the recidivist statute. As this Court set
forth in Funt II,

       the amendments to West Virginia § 61-11-18 are inapplicable to petitioner, and the
       circuit court did not abuse its discretion or otherwise err in finding that petitioner’s
       proportionality challenge to his recidivist life sentence has been previously, fully,
       and finally adjudicated so it cannot be relitigated now. While petitioner is correct
       that the crime for which he was convicted, breaking and entering, as defined by
       West Virginia Code § 61-3-12, is not included in the list of qualifying crimes in the
       amended recidivist statute, there is no support for petitioner’s contention that it
       should be retroactively applied. See Martinez, 239 W. Va. at 613, 803 S.E.2d at
       583, Syl. Pt. 2 (citations omitted) (“The presumption is that a statute is intended to
       operate prospectively, and not retrospectively, unless it appears, by clear, strong
       and imperative words or by necessary implication, that the Legislature intended to
       give the statute retroactive force and effect.”). Respondent asserts that the
       amendment to the recidivist statute contains no such language. Further, this Court
       has recognized the inapplicability of the amendments to the recidivist statute in
       recent proportionality challenges where the sentences predated the amendments.
       See State v. Plante, 19-0109, 2020 WL 6806375, at *1 n.1 (W. Va. Nov. 19,
       2020)(memorandum decision); State v. Ingram, No. 19-0016, 2020 WL 6798906
       at *1, n.2 (W. Va. Nov. 19, 2020)(memorandum decision). Therefore, we find that

                                                  3
        petitioner is not entitled to relief on this ground.

Funt II, at *4.

        In addition, as we stated in Funt I,

        Contrary to petitioner’s argument, the record on appeal indicates that the circuit
        court explicitly considered the proportionality of petitioner’s lifetime recidivist
        sentence after petitioner filed his recidivist pretrial motions. The court heard the
        parties’ arguments on the issue, requested additional briefing, and ultimately denied
        petitioner’s pre-trial motion. The circuit court noted on the record that this Court
        “upheld the imposition of the life recidivism after three felonies on property
        crimes.” Following petitioner’s current recidivist conviction, he renewed his
        previous motion at a posttrial hearing and the circuit court again denied petitioner’s
        motion on the record and by order entered on November 22, 2016. . . . This Court
        has articulated a test for application of the life recidivist statute:

                  The appropriateness of a life recidivist sentence under our
                  constitutional proportionality provision found in Article III, Section
                  5, will be analyzed as follows: We give initial emphasis to the nature
                  of the final offense which triggers the recidivist life sentence,
                  although consideration is also given to the other underlying
                  convictions. The primary analysis of these offenses is to determine
                  if they involve actual or threatened violence to the person since
                  crimes of this nature have traditionally carried the more serious
                  penalties and therefore justify application of the recidivist statute.”

        Syl. Pt. 7, State v. Beck, 167 W.Va. 830, 286 S.E.2d 234 (1981). Petitioner’s most
        recent offense, and the one triggering the recidivist life sentence, was breaking and
        entering. He was previously convicted twice for grand larceny. Both of these crimes
        are crimes that justify the application of the recidivist statute. Further, as to the
        underlying offenses involved in this case, we have already upheld the imposition
        of a life sentence under the recidivist statute in cases where the underlying felonies
        were grand larceny and breaking and entering. See State v. Oxier, 179 W.Va. 431,
        369 S.E.2d 866 (1988) (imposition of a life sentence upheld where defendant's most
        recent conviction was for breaking and entering and the underlying felonies
        consisted of two breaking and entering convictions and a grand larceny
        conviction); see also [State v.] Vance, 164 W.Va. [216,] 223-225, 262 S.E.2d
        [423,] 428 [1980]. Therefore, we find that petitioner’s most recent convictions for
        breaking and entering and grand larceny were crimes that involved the threat of
        harm or violence. Thus, the circuit court’s imposition of a recidivist life sentence
        pursuant to West Virginia Code § 61-11-18 did not violate the proportionality
        doctrine as prohibited by the West Virginia Constitution.

Funt I, at *3.



                                                    4
        We find no reason to disturb our earlier conclusions on these issues, and the circuit court
did not err in denying petitioner relief on these grounds. 1
                                                                                         Affirmed.

ISSUED: August 30, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Haley C. Bunn




       1
         We further find petitioner’s reliance upon United States v. Lancaster, 997 F.3d 171, 176
  th
(4 Cir. 2021), unavailing. While petitioner correctly quotes a portion of Lancaster, petitioner
ignores the language immediately before and after that quote. The Lancaster Court declined to
apply the career-offender enhancement under the federal sentencing guidelines based upon the
following finding: “with no basis to apply the career-offender enhancement or to apply relevant
drug quantities — as those were never calculated — the district court was left, when considering
Lancaster’s First Step Act motion, with gaps that needed to be filled to calculate an appropriate
Guidelines range.” Id. at 176.
                                                5